t c summary opinion united_states tax_court julian quinton johnson petitioner v commissioner of internal revenue respondent docket no 20594-03s filed date julian quinton johnson pro_se william j gregg for respondent whalen judge the instant petition filed pursuant to sec_6330 and sec_7463 in effect at the time the petition was filed asks the court to review a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which an appeals officer of the internal_revenue_service determined that respondent may proceed with the collection of petitioner’s and income_tax liabilities aggregating approximately dollar_figure the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure the case is presently before the court to decide respondent’s motion for summary_judgment in that motion respondent asks the court to summarily decide the case in respondent’s favor on the ground that no abuse_of_discretion can be found in the appeals officer’s issuance of the subject notice_of_determination and respondent is entitled to judgment as a matter of law the premise of respondent’s motion is that the court’s review of the notice_of_determination is governed by the judicial review provisions of the administrative_procedure_act particularly sec_706 sec_5 u s c sec_706 which limit a court’s review for an abuse_of_discretion to the administrative record respondent argues that the court’s review in this case is limited to the administrative record respondent asserts that according to that record the settlement appeals officer fully responded to petitioner’s challenge to the proposed collection action and fully complied with the requirements of code sec_6330 and there was no abuse_of_discretion background the tax for each of the years in issue was assessed by respondent before the notice_of_determination was issued for respondent assessed the tax after petitioner did not respond to a notice_of_deficiency that respondent had issued to petitioner petitioner had filed no return for the year with respect to the other taxable years involved in this case and petitioner did not pay all of the tax reported on the return filed for each of those years accordingly respondent assessed the unpaid amounts the record suggests that a notice of each of the above assessments and a demand for payment were issued to petitioner in accordance with sec_6303 in due course thereafter respondent issued to petitioner a final notice_of_intent_to_levy and notice of the right to a hearing pursuant to sec_6330 a copy of that notice is not included in the record in response to the final notice_of_intent_to_levy and notice of the right to a hearing petitioner filed a timely request for a collection_due_process_hearing cdp hearing on internal_revenue_service form associated with petitioner’s request is a letter from petitioner which states as follows during the past years of my life i was addicted to mood altering substances various times of which i have held jobs due to my chemical dependency i did not keep them long during this process i did not pay the taxes i should have i have lost everything my house my car i have nothing at this moment--i checked into an intensive treatment center somes so that others may eat--for the last months i am currently in the aftercare program to prepare me for school and job placement attached is a letter from the treatment program in addition to the irs request form no i would like to request a deferred payment plan be established upon my returning to work i would like to request that you not place this on my credit record as this would hinder me from obtaining gainful employment in response to petitioner’s request for a cdp hearing the appeals officer who was assigned to petitioner’s case sent a letter to petitioner in which she outlined the internal_revenue_code provisions dealing with due process for collections she explained the collection alternatives that are generally available and she scheduled a hearing in the form of a face-to-face meeting with the appeals officer on a specific date petitioner failed to appear for the hearing on the date specified and he did not contact the appeals officer to schedule a hearing on another date several days later the appeals officer issued the subject notice_of_determination the following summary of the appeals officer’s determination is set forth therein we have determined that the notice_of_intent_to_levy issued on the periods listed above viz and is valid and appropriate all legal and procedural require- ments were met in its issuance no collection alternatives were proposed so levy is the only means to collect the liability at this time the last sentence of the above summary appears to be contradicted by an attachment to the determination_letter which contains a section entitled relevant issues raised by the taxpayer in that section the appeals officer states the taxpayer claimed that an installment_agreement would be proposed and also claimed that a wage levy would keep him from getting a job apparently the appeals officer derived those claims from the letter submitted with petitioner’s request for cdp hearing quoted above the appeals officer states in the attachment that an installment_agreement cannot be entered into at this time because the taxpayer is not in deposit compliance the attachment dismisses petitioner’s concern about getting a job on the ground that no wage levy would take place until after he was employed and once employed an employer could not legally terminate him solely because a wage levy was issued the attachment to the determination states that petitioner does not yet meet the compliance criteria for an installment_agreement or an offer_in_compromise because information on the integrated data retrieval system idrs indicates the taxpayer has not filed an income_tax return for the period ending or the attachment further states although the taxpayer’s average income for these periods is below the filing requirement he has made mortgage interest payments during these years that would suggest that he is also receiving self-employment_income of some type thus the appeals officer appears to speculate that petitioner received self-employment_income during each of the year sec_2001 and sec_2002 in an amount sufficient to require that he file a return the appeals officer concludes since the taxpayer does not appear to be in filing compliance no collection alternatives can be considered at this time finally the attachment to the determination deals with the issue of the balance between efficient collection action and a taxpayer’s concern that any collection action be no more intrusive than necessary according to the attachment no alternatives to collection could be considered at this time because the taxpayer does not appear to be in filing compliance petitioner filed a timely petition in this court for judicial review of the appeals officer’s determination in paragraph of the petition which asks for the relief requested and the reasons why you are entitled to such relief petitioner states as follows i’m homeless not working and in recoverey sic from drug abuse but i’m in scool sic tring sic to get back on track i ask that the dollar_figure fee be waive sic do sic to the fact i’m homeless and have no job we highlight two aspects of the petition first the petition does not raise an issue about petitioner’s underlying tax_liability for any of the years in issue in fact petitioner appears to have conceded his underlying tax_liability when he stated in his request for the cdp hearing during this process i did not pay the taxes i should have second the petition states that petitioner is homeless but it lists a mailing address for petitioner in washington d c and a telephone number with a washington d c area code respondent’s motion for summary_judgment states that respondent’s counsel attempted to contact petitioner and left a message for him about the filing of the motion we find that petitioner resided in washington d c at the time the instant petition was filed this case was set for trial at the session of the court that began in washington d c on date respondent’s motion for summary_judgment was also set for hearing at the same time when the case was called counsel for respondent appeared but petitioner did not we note that the court’s orders setting respondent’s motion for summary_judgment for hearing and reassigning the case both sent to petitioner by certified mail were returned to the court in the case of each order the envelope in which the order was sent had been stamped by the postal service unclaimed petitioner has not notified the court of a change_of address respondent does not seek dismissal of the case for failure to prosecute discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials see eg 121_tc_8 fla peach corp v commissioner 90_tc_678 generally we grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials show that there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party respondent in this case bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 factual inferences will be made in a manner most favorable to the party opposing summary_judgment petitioner in this case dahlstrom v commissioner supra pincite for the reasons set forth below we conclude that respondent has failed to prove that there is no genuine issue of any material fact accordingly we will deny respondent’s motion we have previously summarized the rights of the commissioner to levy against the property or property rights of a taxpayer and the protections afforded to such a taxpayer in 117_tc_183 in which we stated as follows sec_6331 authorizes the commissioner to levy against property and property rights where a taxpayer fails to pay taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send a written notice to the taxpayer of his right to a hearing sec_6330 affords taxpayers the right to a fair hearing before an impartial irs appeals officer sec_6330 requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 specifies issues that the taxpayer may raise at the appeals hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriate- ness of collection action and alternatives to collection sec_6330 the taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability sec_6330 sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 allows the taxpayer to appeal a determination to the tax_court or a district_court sec_6330 suspends the levy action until the conclusion of the hearing and any judicial review of the determination in order for a taxpayer to appeal a levy determination to this court pursuant to sec_6330 the rules of the court require the taxpayer to file a petition for review of the determination see rule that petition must contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed in the determination together with clear and concise statements of the facts on which the taxpayer bases each assignment of error see rule b and the rules warn that any issue that is not raised by the taxpayer in the assignments of error shall be deemed conceded rule b lunsford commissioner supra pincite 114_tc_176 if the underlying tax_liability was properly at issue in the cdp hearing and the taxpayer includes that matter in the assignments of error in the petition for review then we review the appeals officer’s determination as to that issue de novo see eg 114_tc_604 goza v commissioner supra however if the underlying tax_liability was not at issue in the cdp hearing or if the taxpayer does not raise that issue in his or her petition for review then we review the determination using the abuse_of_discretion standard of review see eg sego v commissioner supra pincite goza v commissioner supra pincite we described the abuse_of_discretion standard of review in 123_tc_85 as follows under an abuse_of_discretion standard we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 see also 112_tc_19 review for abuse_of_discretion includes any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of collec- tion actions and offers of collection alternatives such as offers in compromise sec_6330 questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 challenge to appropriateness of collection reviewed for abuse_of_discretion in order for petitioner to prevail under the abuse_of_discretion standard it is not enough for us to conclude that we would not have authorized collection we must conclude that in authorizing collection the appeals officer has exercised her discretion ‘arbitrarily capriciously or without sound basis in fact’ 101_tc_412 quoting 91_tc_1079 we agree with respondent that the subject determination is to be reviewed using the abuse_of_discretion standard of review as to tax_year petitioner received a notice_of_deficiency and thus he was not eligible to challenge the existence or amount of the underlying tax_liability with respect to that year in the cdp hearing see sec_6330 as to tax years and petitioner did not receive a notice_of_deficiency nor did he otherwise have an opportunity to dispute his underlying tax_liability for any of those years thus it appears that petitioner could have disputed the merits of his underlying tax_liability for those years at the cdp hearing see 122_tc_280 122_tc_1 however petitioner did not raise his underlying tax_liability for any of those years as an issue either in his request for the cdp hearing or in his petition for review in this court therefore petitioner’s underlying tax_liability is not at issue in this case see poindexter v commissioner supra lunsford v commissioner t c pincite 115_tc_35 as to all of the years in issue in this case the determination is to be reviewed for abuse_of_discretion we do not agree with respondent that the court’s review of the appeals officer’s levy determination is governed by the judicial review provisions of the administrative_procedure_act such that in the words of respondent’s motion its review may not go beyond the administrative record to the contrary in robinette v commissioner supra pincite the court held that we were not limited by the administrative_procedure_act when reviewing a levy determination for abuse_of_discretion and our review is not limited to the administrative record see also 122_tc_32 respondent’s motion for summary_judgment in this case does not cite robinette and thus it gives us no reason to distinguish that case or to conclude that its holding does not govern our opinion here absent special circumstances in an appeal of a levy determination we will consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office see robinette v commissioner supra pincite ewing v commissioner supra pincite 118_tc_488 thus while the taxpayer may not be limited to the evidence contained in the administrative record of the levy determination it must appear that the matters raised before this court were also raised before the appeals_office see robinette v commissioner supra pincite in this case the grounds for relief stated in petitioner’s petition as quoted above are terse but can be read as raising an issue about the appropriateness of collection actions ie the statement in the petition that petitioner is homeless not working and in recoverey sic from drug abuse and an issue about the denial of an alternative method of collection ie the statement in the petition that petitioner is in scool sic tring sic to get back on track both of these issues were raised in the letter attached to petitioner’s request for a cdp hearing on form in passing we note that respondent is not seeking dismissal of the case on the ground that the petition does not raise justiciable issues or that it raises issues that had not been presented to the appeals officer respondent asks the court for summary_judgment and as mentioned above bears the burden of proving that there is no genuine issue as to any material fact see rule b at trial the evidence will not be confined to the evidence contained in the administrative record see robinette v commissioner t c pincite petitioner will have an opportunity to present other evidence in support of the issues raised in his petition described above we do not know what other evidence if any petitioner will present at trial thus we cannot know at this time whether the evidence presented at trial will raise a genuine issue as to a material fact what we do know is that respondent has failed to make the showing required by rule that there are no genuine issues of material fact moreover even if the evidence at trial were confined to the evidence in the administrative record there appears to be a genuine issue about whether petitioner was required to file tax returns for and this fact is material because the appeals officer’s determination as indicated by the attachment to the determination shows that the appeals officer rejected petitioner’s request for an installment_agreement because she found no record of the taxpayer filing his form_1040 for the periods ending or the appeals officer acknowledged in the attachment to the determination that petitioner did not have sufficient wage income to require the filing of a return but she asserted that he has made mortgage interest payments during these years that would suggest that he is also receiving self-employment_income of some type on the other hand petitioner asserted his request for a cdp hearing i’ve lost everything my house my car i have nothing at this moment this statement implies that petitioner did not own the property on which the mortgage interest payments were made and that petitioner did not make those payments furthermore there is nothing in the record to show that any such mortgage interest payments are self-employment_income earned by petitioner for the above reasons an appropriate order will be issued denying respondent’s motion for summary_judgment
